DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 28, 2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on August 28, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: the claimed combination found within independent claims 1, 9 and 17 are considered novel and unobvious in view of the prior art of record. The closest prior art is considered to be Suina (US 2021/0286005 A1), Werner (US 2006/0242483 A1).

Suina teaches a failure detector circuit (400 – Fig. 2) that: acquires a first signal (Control signal – Fig. 2) while transmitted from a first circuit (2 – Fig. 2) to a second circuit (4 – Fig. 2) and acquires a second signal (Comparator Signal 1 – Fig. 2) while transmitted from the second circuit (4 – Fig. 2) to a 

    PNG
    media_image1.png
    767
    1204
    media_image1.png
    Greyscale

Suina (US 2021/0286005 A1) – Fig. 2

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “A failure detector circuit that: acquires a first signal while transmitted from a first circuit to a second circuit and acquires a second signal while transmitted from the second circuit to a third circuit, the second circuit that is located between the first circuit and the third circuit and transmits, to the third circuit, as the second signal, the first signal or a third signal having a given fixed state, and outputs a fourth signal indicating detection or non-detection of a failure in the second circuit, in accordance with the first signal and the second signal.”


With regard to claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “A failure detection system, comprising: a first circuit that outputs a first signal; a second circuit that outputs, as a second signal, the first signal or a third signal having a given fixed state; a third circuit that operates by the second signal; and a failure detector circuit that acquires the first signal and the second signal, and outputs a fourth signal indicating detection or non-detection of a failure in the second circuit, in accordance with the first signal and the second signal.”
Claim(s) 10 – 16 are allowed by dependence on claim 9.

With regard to claim 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “A method comprising: acquiring a first signal while transmitted from a first circuit to a second circuit and acquiring a second signal while transmitted from the second circuit to a third circuit, the second circuit that is located between the first circuit and the third circuit and transmits, to the third circuit, as the second signal, the first signal or a third signal having a given fixed state; and outputting a fourth signal indicating detection or non-detection of a failure in the second circuit, in accordance with the first signal and the second signal.”
Claim(s) 18 – 20 are allowed by dependence on claim 17.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836